DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 and the dependent claims listed above are incomplete about the additional components of the composition, or as to whether the composition “comprises” only a biodegradable resin with the particular specific gravity claimed; alternatively it is unclear as to whether the specific gravity corresponds to a composition that includes other components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (US 2016/0208062). Katayama et al disclose a composition as claim 1, , comprising 20% or more of a biodegradable resin having an inherent specific gravity as claimed; the biodegradable resin meets the conditions of claims 3-6, e.g. is a polyester such as, poly-3-hydroxyalkyanoate, polylactic acid or a polybutylene succinate (paragraph [0018], paragraphs [0001]-[0002], [006], and [0035]).  The percentage of resin in the composition is disclose to be from 40% - 10 percent or less (paragraph (0036), therefore the range of 20 % or more of the biodegradable polymer resin is meet.;  The particular specific gravity is depending of the biodegradable rein content, and therefore appears to be covered by the teaching of this reference, or can be derived from percentage of the biodegradable percentages of the resin present in the composition, which within the similar ranges  in the composition.  The skilled artisan at the time this invention was made would have been motivate to adjust the specific gravity based on the particular percentage of resin added to the composition, e.g. for 20 % to a maximum of 40 %, which is covered by this reference, similar specific gravity will be produced.
As to claims 7-11, the addition of star and polyethylene to the composition is also disclosed as an alternative embodiment and mixtures of the biodegradable polymer (paragraph [0019]-[0021])
The limitations of claims 12-15 are further disclosed (paragraphs [[0036]).

The limtation of claim 11 is also disclosed, e.g. the powder shape (paragraph [[0029]).
Claims 1-6, 8, 11-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over then Klooster (US 2016/0152498).  This reference discloses the composition including the compounds of claims 1-6 , and additionally comprising an –(OH/CO3) the compound is the form of beads (abstract, paragraphs [0006]-[0010]), this reference further disclose the addition of search or cellulose , and  to the biodegradable polymer; the composition comprising the claimed percentage of the biodegradable polymer or its mixture is disclosed (paragraph [0014], and [0018]-[0020]);  the composition is in the form of granular structure (paragraph [0016]).  This references not specific about the specific gravity of the composition; however, the skilled artisan at the time this invention was made would have been able to control the specific gravity based on the percentage of the biodegradable polymer and alternative addition of starch, to active and effective denitrification composition, the composition in this reference teaches a high nitrogen removal from water streams (paragraph [0030]).  The skilled artisan at the time this invention was made would have been able to produce a composition for removal of nitrogen from wastewater or other water sources, by adjusting the amount of known biogradable polymer capable of performing that function of nitrogen removal.
Regarding to claims 7-8, the starch addition is disclosed above.
Claims 12-15 are discussed, e.g. percentage of the composition.
As to claims 16-20, the specific gravity and is adjustments depending on the particular composition is also disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally cited references evidence that the listed or claimed biodegradable polymers and its compositions for denitrification are known in the art.
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/ Primary Examiner, Art Unit 1779